DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 4, line 3, it appears the language “will execute” should be changed to “executes.”
Regarding Claim 8, line 4, it appears the language “will execute” should be changed to “executes.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 8, 9, 12, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claims 4, 5, 8, 12, 17, 18, and 20 are rejected since it is not clear what is meant by the term “if.”  
Regarding Claim 5, line 2, it is not clear what is meant by the term “cannot.”  
Regarding Claim 9, line 10, it is not clear what is meant by the language “able to.”  
Regarding Claim 18, line 10, it is not clear what is meant by the language “unable to.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho et al. (U.S. Pat. No. 10,139,828, hereinafter “Ho”).
Specifically, regarding Claim 1, Ho discloses a system for route guidance (Abstract), the system comprising: a driving controller (controller 144; FIG. 4, AVS 1600, FIG. 16), wherein the driving controller is configured to receive sensor output from at least one sensor (col. 38, ll. 50-54), wherein, based on the received sensor output, the driving controller determines, for a common time interval, a first set of route actions (col. 38, ll. 42-50) and a second set of route actions (col. 39, ll. 32-41), and a vehicle motion controller (col. 37, ll. 58-64, col. 40, ll. 63-65) configured to receive, from the driving controller, the first set of route actions (col. 40, line 65 - col. 41, line 1) and the second set of route actions, and wherein, during the common time interval, the first set of route actions are executed when the vehicle is in a first state (col. 38, ll. 20-24, 42-40) and the second set of route actions are executed when the vehicle is in a different second state (col. 41, ll. 15-20).
Regarding Claim 2, Ho discloses a new set of first route actions and a new set of second route actions are continually sent from the driving controller (col. 40, ll. 54-58).
Regarding Claim 4, Ho discloses that the second set of route actions comprises emergency route actions (col. 40, ll. 1-4, 19-25) and wherein the second state is an emergency mode of the vehicle, wherein if the emergency state is active then the vehicle motion controller will execute the emergency route actions (col. 39, ll. 8-23).
Regarding Claim 5, Ho discloses that the emergency state is active when the driving controller and the vehicle motion controller cannot communicate with each other (col. 40, ll. 1-11; e.g., a braking failure or steering failure). 
Regarding Claim 6, Ho discloses an actuation controller (130; col. 6, ll. 23-27, 53-57), wherein the vehicle motion controller (140) determines an actuation first set of route actions and an actuation second set of route actions based on the received first set of route actions and the second set of route actions (col. 6, ll. 36-39), wherein the actuation controller is configured to receive, from the vehicle motion controller, the actuation first set of route actions and the actuation second set of route actions (col. 6, ll. 53-57, col. 38, ll. 43-50, col. 40, ll. 21-31, col. 42, ll. 63-65).
Regarding Claim 8, Ho discloses that the actuation second set of route actions comprises actuation emergency route actions and wherein the second state is an actuation emergency mode, and wherein [when] the actuation emergency state is active then the actuation controller will execute the actuation emergency route actions (col. 39, ll. 8-23, col. 40, ll. 1-4, 19-25, e.g., when a failsafe trajectory is initiated and acceleration controls and/or braking controls are activated to stop or slow down the vehicle).
Regarding Claims 9 and 15, are directed to a method and device, respectively, but include the same scope of limitations as those of Claim 1, and are rejected for the same reasons as those shown above with respect to Claim 1.
Regarding Claim 10, Ho discloses determining whether the driving controller is able to communicate with the first controller (col. 41, ll. 10-14).
Regarding Claim 11, Ho discloses that the second state is an emergency state (col. 40, ll. 1-4, 19-25) and the second set of route instructions comprises emergency route instructions (col. 39, ll. 8-23).
Regarding Claim 12, Ho discloses that [when] the emergency state is active then the first controller will execute the emergency route actions (col. 41, ll. 15-20).
Regarding Claim 13, Ho discloses determining, at the first controller, an actuation first set of route actions and an actuation second set of route instructions (col. 6, ll. 36-39), and communicating the actuation first set of route actions and the actuation second set of route instructions, from the first controller to a second controller (col. 6, ll. 53-57, col. 38, ll. 43-50, col. 40, ll. 21-31, col. 42, ll. 63-65).  
Regarding Claim 14, Ho discloses that the second state is an emergency state and the second set of route instructions comprises emergency route instructions, and wherein the second controller executes the emergency route guidance actions (col. 39, ll. 8-23, col. 40, ll. 1-4, 19-25, e.g., when a failsafe trajectory is initiated and acceleration controls and/or braking controls are activated to stop or slow down the vehicle).
Claim 16 is directed to a device but includes the same scope of limitations as those of Claim 2, and is rejected for the same reasons as those shown above with respect to Claim 2.
Claim 17 is directed to a device but includes the same scope of limitations as those of Claim 4, and is rejected for the same reasons as those shown above with respect to Claim 4.
 Regarding Claim 18, Ho discloses that the emergency state is active when the first controller and the second controller are determined to be unable to communicate with each other (col. 41, ll. 10-20).
Regarding Claim 19, Ho discloses a third controller (e.g., a braking interface; col. 6, ll. 23-27, 53-57), wherein the second controller determines a new first set of route actions and a new second set of route actions based on the received first set of route actions and the second set of route actions (e.g., multiple failsafe trajectories 1653; col. ll. 32-36), and wherein the third controller is configured to receive, from the second controller, the new first set of route actions and the new second set of route actions (e.g., steering angle towards a location outside a flow of traffic and a braking force).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 3, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho.
Regarding Claim 3, Ho discloses substantially all of the limitations of the present invention, but does not disclose the claimed time.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to send each new set of first route actions and each new set of second route actions route actions from the driving controller about every 100 milliseconds to ensure a most recent failsafe trajectory from a time prior to failure since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7, Ho discloses substantially all of the limitations of the present invention and further discloses that the vehicle motion controller determines whether the vehicle motion controller is in communication with the driving controller, and wherein the actuation controller is determining whether the actuation controller is in communication with the vehicle motion controller (col. 41, ll. 10-14), but does not disclose the claimed continually determining.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to continually determine a communication between controllers to promptly determine whether to implement a failure trajectory since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 20 is directed to a device but includes the same scope of limitations as those of Claim 7, and is rejected for the same reasons as those shown above with respect to Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833